Citation Nr: 0636500	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-01 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to accrued benefits.

3. Whether the veteran had qualifying service to establish 
basic legal entitlement to VA nonservice-connected death 
pension benefits.


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized service with the "new" Philippine Scouts from 
June 1946 to April 1949.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
denial letter and rating decision by the Manila RO.  

The issue of service connection for cause of the veteran's 
death is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any further action on her part is required.


FINDINGS OF FACT

1. The veteran did not have a claim pending with VA when he 
died.

2. All the veteran's certified military service was with the 
"new" Philippine Scouts.


CONCLUSIONS OF LAW

1. The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.1000 (2006).

2. As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
VA death pension benefits is not met.  38 U.S.C.A. § 1541 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.40 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The issues before the Board are whether the 
appellant's deceased husband had qualifying service to 
establish eligibility for VA death pension benefits and 
whether she is legally entitled to receive accrued benefits.  
The record includes service department verification of the 
appellant's husband's service.  Because qualifying service 
and how it may be established and the requirements for 
establishing entitlement to accrued benefits are outlined in 
statute and regulation and because service department 
certifications of service are binding, the Board's review is 
limited to interpreting the pertinent law and regulations.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  The 
Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the questions 
are limited to statutory interpretation.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).  

Nonetheless, June and July 2004 letters explained the 
evidence necessary to substantiate the appellant's claims, 
the evidence VA was responsible for providing, the evidence 
she was responsible for providing, and advised her to submit 
any evidence or provide any information she had regarding her 
claims.  The appellant has not submitted any evidence to 
suggest recertification of her husband's service is 
necessary.



B.	Factual Background, Legal Criteria, and Analysis

Accrued Benefits

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which that individual was entitled at the time of 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  An 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c).  There is no basis for an accrued benefits 
claim, unless the individual from whom the accrued benefits 
claim derives had a claim for VA benefits pending at the time 
of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).  At the time the veteran died in April 2004, he did 
not have a claim pending with VA and he was not receiving any 
benefits from the VA.  As this is a threshold legal criteria 
for establishing entitlement to accrued benefits, appellant's 
claim must be denied because of the absence of legal merit.

Eligibility for Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  Generally, service as a 
Regular Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation (DIC) and 
burial allowances.  38 C.F.R. § 3.40(a).  However, those 
inducted between October 6, 1945 and June 30, 1947, as 
"new" Philippine Scouts, are governed by section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945, and their 
service is qualifying service for benefits under 38 U.S.C., 
Chapters 11 & 13, but not for pension benefits under 38 
U.S.C., Chapter 15, including nonservice-connected death 
pension benefits to a surviving spouse.  38 U.S.C.A. 
§ 107(b); 38 C.F.R. § 3.40(b).
The United States Court of Appeals for Veteran's Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U. 
S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U. S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The service department has certified that the veteran had 
recognized service with the "new" Philippine Scouts from 
June 1946 to April 1949.  While the appellant has alleged 
that the veteran also had guerrilla service in 1944 and 1945, 
the service department verified in June 1996 that the veteran 
had "no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces."  Notably, service prior to 
July 1, 1946 in the organized military forces of the 
Government of the Commonwealth of the Philippines in the 
service of the Armed Forces of the United States (including 
recognized guerrilla service) is qualifying service for 
compensation, dependency, indemnity compensation, and burial 
allowance.  However, it is not qualifying service for 
nonservice-connected death pension benefits to a surviving 
spouse; thus, even if the veteran's service in 1944 and 1945 
had been verified, the appellant still would not be entitled 
to receive death pension benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.  

Under the controlling law and regulation outlined above, the 
veteran's service is not qualifying service for the pension 
benefit sought by the appellant.  38 U.S.C.A. § 107(b); 
38 C.F.R. § 3.40(b).  Since the law is dispositive on this 
issue, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to accrued benefits is denied.

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied.


REMAND

The appellant alleges that the veteran's death by status 
asthmaticus was related to bronchial asthma he incurred 
during service.  The veteran's service records were 
apparently in large part destroyed by a fire at the facility 
storing such records.  Thus, VA has a heightened duty to 
assist the appellant in developing her claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This duty includes a 
search for alternate medical records.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  In an August 2004 
memorandum, the RO reported that attempts to obtain and 
reconstruct the veteran's service medical records were 
unsuccessful and that these records were unavailable.  
However, the appellant has submitted an affidavit from A. B. 
O. that says he visited the veteran in the hospital in 
September or October 1948 after he had been shot.  He was 
told the veteran was suffering from asthma "that must have 
arose from allergy to gunpowder, he being then a cannoneer."  
The affidavit alleges that the veteran's illnesses must have 
degenerated into tuberculosis because A. B. O. visited him at 
the Veterans Memorial Hospital in the 1970s when he was being 
treated for tuberculosis and fatigue.  

A June 2004 medical certificate by Dr. S. S. V. states the 
veteran was admitted to the hospital two days prior to his 
death because he was having difficulty breathing and that he 
died of status asthmaticus "which the patient acquired 
during his active years in the service due to exposure to 
chemicals during the war."  Another statement from Dr. S. S. 
V. says that the veteran died of status asthmaticus that he 
believed was "precipitated by the severe pain on his right 
thigh" from a gunshot wound during service.  While there are 
no contrary opinions of record, these opinions are inadequate 
to make a conclusive determination regarding the issue of 
service connection for cause of the veteran's death since 
they contain no rationale and are not stated in language of 
sufficient probability (i.e. at least as likely as not).  
Consequently, a VA opinion is indicated.  Additionally, 
complete treatment records from Dr. S. S. V. are not of 
record and may help in adjudicating the claim.  

In a May 2005 statement, the appellant said she has been told 
by different hospitals that her husband's treatment records 
from the 1940s and 1950s are unavailable because of the 
length of time since treatment.  She also stated that the 
veteran was treated for pulmonary tuberculosis at the 
Veterans Memorial Hospital in Quezon City in March 1973.  
These treatment records may be relevant to this matter and 
should be secured, if available.  She has also indicated that 
the veteran was treated in San Diego by a Dr. G. and Dr. V.; 
however, she did not provide a time frame for this treatment 
and was unsure whether these doctors were private or from the 
VA.  Thus, it is necessary to contact the appellant to ask 
for more information regarding these treatments to determine 
whether these records can be obtained.  In this regard, the 
appellant should be advised that 38 C.F.R. § 3.158(a) 
provides that when evidence requested in connection with an 
original claim is not furnished within one year of the 
request, the claim will be considered abandoned. 

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection for cause of 
the veteran's death, but was not notified of the criteria for 
establishing effective dates of awards.  Since the case is 
being remanded anyway, the RO will have the opportunity to 
correct such notice deficiency.  

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the appellant 
notice regarding the effective date of any 
award as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO should ask the appellant to 
identify all sources of treatment the 
veteran received for bronchial asthma and 
to provide releases for records of such 
treatment or evaluation.  Of particular 
interest are treatment records from Dr. S. 
V. V., the Veterans Memorial Hospital from 
March 1973, Dr. G., and Dr. V.  [In 
conjunction with this request, the RO 
should advise the appellant of the 
importance of this information, and of the 
provisions of 38 C.F.R. § 3.158.]  The RO 
should obtain complete records of all such 
treatment and evaluations from all sources 
identified by the appellant.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, it should be so 
documented in the claims file, along with 
an explanation for the negative result 
(records unavailability).  

3.  The RO should then forward the 
veteran's claims file to an appropriate 
physician for review and comment regarding 
whether the cause of the veteran's death 
was related to an inservice disease or 
injury.  Specifically, the reviewing 
physician should determine whether it is 
at least as likely as not (a 50% or better 
probability) that the veteran's cause of 
death (status asthmaticus) was related to 
asthma incurred during service.  The 
physician should note the opinion by Dr. 
S. V. V. and the affidavit from A. B. O.  
The physician must explain the rationale 
for all opinions given (and particularly 
any opinion that conflicts with those 
already of record).  

4.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


